Filed 9/1/20 P. v. Gales CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D076347

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. JCF38005)

 LAWRENCE GALES,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Imperial County,
Marco D. Nunez, Judge. Affirmed.
         Heather L. Beugen, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Senior Assistant Attorney General,
Charles C. Ragland, Alana Butler, and James H. Flaherty III, Deputy
Attorneys General, for Plaintiff and Respondent.
                               INTRODUCTION
      On October 31, 2017, Lawrence Gales, pled no contest to hit and run
driving resulting in serious injury or death in violation of the Vehicle Code
section 20001, subdivision (b)(2) in Imperial County Superior Court. Gales
was granted three years of formal probation and specifically directed to obey
all laws.
      On April 11, 2019, the probation department filed a petition for
revocation of Gales’s probation, alleging that Gales failed to obey all laws.

The petition alleged Gales committed attempted murder (Pen. Code,1
§§ 664/187, subd. (a)), assault with a deadly weapon (§ 245, subd. (a)(1)),
criminal threats (§ 422, subd. (a)), and corporal injury to a cohabitant
(§ 273.5, subd. (a)).
      On May 15, 2019, a contested probation revocation hearing resulted in
the trial court finding, by a preponderance of the evidence, that Gales had
committed assault with a deadly weapon (§ 245, subd. (a)(1)) and corporal
injury to a cohabitant (§ 273.5, subd. (a)).
      On July 22, 2019, the court sentenced Gales to the low term of two
years in state prison.
      Gales now appeals, contending the evidence was insufficient to show
that he committed assault with a deadly weapon (§ 245, subd. (a)(1)) and
corporal injury to a cohabitant (§ 273.5, subd. (a)).
      We find the evidence was sufficient to support the trial court’s
revocation of Gales’s probation and affirm.




1     All further statutory references are to the Penal Code unless otherwise
specified.
                                        2
                               BACKGROUND
      On April 10, 2019, deputy Bryan Weimer was dispatched to a Salton
City AM/PM gas station due to suspicious circumstances involving a vehicle
parked at pump 17. Upon arrival, the vehicle, a silver BMW owned by Elena
M. but driven by Gales, began to pull away, prompting Weimer to turn on his
lights and sirens to stop Gales. Gales indicated to Weimer that Gales was at
the AM/PM gas station with his girlfriend who was inside the bathroom
changing the baby.
      Deputy Weimer entered the AM/PM and was directed by one of the
store clerks to the break room where Weimer found Elena M. crying and
upset. After confirming physical injuries on Elena M., Weimer called for
medical personnel. Emergency medical technicians (EMTs) arrived shortly
after, and while they were treating Elena M., deputy Weimer heard Elena M.
tell the EMTs, “My boyfriend beat me up.” When asked about puncture
wounds on her stomach, Elena M. told EMTs her boyfriend had stabbed her
with a pocketknife. Elena M. went on to tell the EMTs she sustained her
injuries near Rutner and De La Ocean in Salton City. Sometime later, either
during the investigation or medical follow up, Elena M. informed Weimer
that Gales had punched her several times in the face and chest when the two
were in Salton City.
      At trial Gales did not testify, but he introduced testimony of a phone
call between John A. Harter, an Imperial County deputy public defender, and
Elena M. Harter received the phone number from Gales’s father, and the
woman on the other line, who stated she was Elena M., said Gales was
innocent of the attack and an ex-boyfriend and his associates attacked her
when she stopped to inspect a flat tire on the side of the road while in
Arizona. Harter went on to tell the court Elena M. had lied to Weimer about


                                       3
the attack because she was suffering from a panic attack and did not want to
go to the hospital.
      Elena M. could not be found despite an extensive search of every known
address or location associated with her in both Arizona and California. The
primary testimony at the hearing consisted of the statements offered by
Weimer and Harter.
      The court found, by a preponderance of the evidence, Gales failed to
obey all laws during his formal probation and committed assault with a
deadly weapon (§ 245, subd. (a)(1)) and corporal injury to a cohabitant
(§ 273.5, subd. (a)).
                                 DISCUSSION
      Gales’s sole issue on appeal is that the evidence was insufficient to
support the trial court’s finding. Gales claims there was no evidence provided
by Elena M. to implicate Gales as the boyfriend who beat her up. We reject
Gales’s argument and affirm.
      In order to show a violation of probation, the government must prove,
by a preponderance of the evidence, the defendant violated one or more
conditions of his probation. (People v. Rodriguez (1990) 51 Cal.3d 437, 446-
447.) We review the trial court’s decision for abuse of discretion with
accompanying factual findings under the substantial evidence standard.
(People v. Butcher (2016) 247 Cal.App.4th 310, 318.) It is not enough that the
facts allow for a difference of opinion. (People v. Moya (1986) 184 Cal.App.3d
1307, 1312.) A trial court does not abuse its discretion unless its decision is
so irrational or arbitrary that no reasonable person could agree with it.
(People v. Carmony (2004) 33 Cal.4th 367, 377.)
      Here, there is substantial circumstantial evidence to show that Gales
was the person responsible for Elena M.’s injuries: Weimer arrived at the


                                        4
AM/PM finding Gales driving Elena M.’s car. Gales identified Elena M. as
his girlfriend when he was first approached by officer Weimer. Officer
Weimer overheard Elena M. tell the EMT, “my boyfriend beat me up.” Elena
M. told the EMTs treating her that her boyfriend had stabbed her with a
pocketknife, and that the attack happened in Salton City. Even if the usage
of “boyfriend” and “girlfriend” could be considered confusing, Elena M. told
Weimer that Gales had punched her in the face and chest in Salton City
when discussing her injuries. Elena M.’s statements to Weimer and EMTs
indicates Gales as not only her boyfriend, but the person who assaulted her
in Salton City where the attack took place.
      Even the most stringent reading of the testimony provided strongly
points to Gales as the person responsible for Elena M.’s injuries. Gales’s
defense, that an ex-boyfriend followed Elena M. and assaulted her with his
associates in Arizona, is supported only by the phone call between Harter and
a woman claiming to be Elena M. Harter made no attempts to verify the
person’s identity beyond asking for her name or verifying the phone number
he received from Gales’s father. Taken at face value, Harter’s testimony still
does not foreclose upon concluding Gales was the boyfriend who beat up
Elena M. A reasonable trier of fact could believe Elena M.’s statements made
to EMTs and Weimer were more credible than a phone call with defense
counsel much later. Therefore, contrary to Gales’s assertion, there was
plenty of evidence introduced to identify Gales as the boyfriend who beat her
up.
      Considering the evidence introduced at trial and the great deference
accorded to the trial court’s decision (People v. Urke (2011) 197 Cal.App.4th
766, 773), the fact finder could reasonably conclude Gales was the person
responsible for Elena M.’s injuries, and Gales had committed assault with a


                                       5
deadly weapon (§ 245, subd. (a)(1)) and corporal injury to a cohabitant
(§ 273.5, subd. (a)). Given Gales’s formal probationary status, the trial court
acted well within its discretion in deciding to revoke Gales’s probation.
                                DISPOSITION
      The judgment is affirmed.



                                                       HUFFMAN, Acting P. J.

WE CONCUR:




IRION, J.




GUERRERO, J.




                                       6